UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6169


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DENNIS TAMAR FREEMAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:07-cr-00122-WDK-JEB-1)


Submitted:    April 16, 2009                 Decided:   April 29, 2009


Before MICHAEL, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis Tamar Freeman, Appellant Pro Se.    D. Monique Broadnax,
Special Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dennis   Tamar     Freeman       appeals   the    district   court’s

order   denying   his    18   U.S.C.    § 3582(c)(2)        (2006)   motion   for

reduction of sentence.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         United States v. Freeman, No. 2:07-cr-

00122-WDK-JEB-1 (E.D. Va. Jan. 8, 2009).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                        2